DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending and presented for examination.

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites an abbreviation, LAPuSL. However, the first use of an abbreviation should include what the abbreviation stands for. Additionally, the correct abbreviation should use µ instead of u for micro, so that the correct abbreviation should be LAPµSL.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system that sends said subset of regions” and “system that sends said first subset of regions image” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “means for sending subset of regions” and “means for illuminating said subset of regions”. However, the initial recitation recites “first subset of regions”, “second subset of regions”, and “additional subsets of regions”. Therefore, it is unclear which subset is being referenced by “said subset of regions”. Thus, claim 1 is indefinite. For examination purposes, the claim has been interpreted as “means for sending first subset of regions” and “means for illuminating said first subset of regions”
	Claim 1 recites “means for sending subset of regions image”. However, the initial recitation recites “a first subset of regions image”. Therefore, it is unclear whether the reference to “subset of regions image” is intended to refer to the first subset of regions image or a different subset. Thus, claim 1 is indefinite. For examination purposes, the claim has been interpreted as “means for sending first subset of regions image”.
In claim 2 the claim limitations “system that sends said subset of regions” and “system that sends said first subset of regions image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim 2 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For examination purposes, any structure in the prior art that can accomplish sending said subsets of regions and sending said first subset of regions image will be interpreted as reading upon the claim. Claims 3-10 depend from claim 2 and are indefinite for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emami et al. (“Scanning-projection based stereolithography: Method and structure”).

	Regarding claims 1-3 and 6, Emami teaches a stereolithography system (abstract) capable of large area projection while maintaining high resolution (abstract) comprising: a computer system (Figure 2) that creates a 3D CAD model of a product (Section 6 and Figure 11), then slices the product into first, second and additional 2D computer generated slices (Section 6 and Table 3), and also subdivides each slice into first, second and additional subset of regions (Section 6, Table 3 and Figure 6d); a spatial light modulator, which is a digital micromirror device adapted to illuminate each subset of regions image (Figure 10); a digital controller which sends the subsets of regions to the digital micromirror device (Figure 2); a projection lens and light absorber for sending each subset of regions images to the beam delivery system (Figure 10); and an adjustable beam delivery system movable stage which projects and scans each subset of regions image to a curable resin bath (Figure 10); and repeats the steps to build each completed slice and to complete the product via multiple slices (Figures 10 and 11). Emami also teaches the beam delivery system adapted to overlap each subset of regions image (Figure 6d). Emami teaches all the critical limitations of claims 1, 2, 3 and 6; therefore, Emami anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emami in view of John et al. (U.S. Pat. No. 7783371).

	Regarding claim 4, Emami teaches all the limitations of claim 2 (see above) where the spatial light modulator is a digital micromirror device, but fails to teach the spatial light modulator being a liquid crystal on silicon device. However, John teaches that liquid crystal on silicon and digital micromirror devices are interchangeable (column 3, lines 34-40) in projection systems for stereolithography (abstract and Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a liquid crystal on silicon device for Emami’s digital micromirror. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that John teaches they are interchangeable in a similar projection system) and the predictable result of providing a large area microstereolithography apparatus.

4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emami in view of Costabeber (U.S. PGPUB No. 2018/0056590).

	Regarding claim 5, Emami teaches all the critical limitations of claim 2 (see above), but fails to teach the beam delivery system including a flat field scan lens. However, Costabeber teaches using a flat field scan lens (0066) in a stereolithographic system (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a flat field scan lens in Emami’s beam delivery system. One would have been motivated to make this modification as Costabeber teaches that this is the preferred type of lens for focusing radiation on an area to be cured (0065-0066).

5.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emami.
	
Regarding claim 7, Emami teaches all the limitations of claim 2, but fails to teach ganging first, second and additional large area microstereolithography apparatus together to complete a product. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to gang together additional apparatus to provide the ability to complete larger products. Furthermore, this is simply the mere duplication of parts to provide a larger system which serves the same purpose. Additionally, the mere duplication of parts has been held prima facie obvious. See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours 
of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

6.	Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emami in view of Das et al. (U.S. Pat. No. 8636496).

	Regarding claims 7 and 9, Emami teaches all the limitations of claim 2 (see above), but fails to teach ganging plural stereolithographic apparatus together to form the product or the curable resin including ceramic particles, and the system further comprising a thermal decomposition system for removing the resin to provide a ceramic product. However, Das teaches a similar stereolithographic apparatus for fabricating 3d objects comprising a computer system, micromirror array and resin bath (abstract and Figure 3). Das additionally teaches ganging plural apparatus together to form large products (column 9, lines 16-21), using a resin bath comprising ceramic particles (column 15, lines 60-64), and incorporating a thermal decomposition system such that the resin can be removed thereby leaving a ceramic product (column 16, lines 1-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emami’s apparatus by ganging multiple large area stereolithographic systems together and also including dispersed ceramic particles in the curable resin and including a thermal decomposition system that allows for removal of the resin to provide a ceramic product. One would have been motivated to make these modifications as they would allow access to even larger products that are also made of ceramic and would be more robust.

7.	Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emami in view of Das and Huang et al.  (U.S. PGPUB No. 2003/0173713).

	Regarding claims 8 and 10, Emami teaches all the limitations of claim 2 (see above), but fails to teach the curable resin including dispersed metal particles and the curable resin including dispersed ceramic particles and dispersed metal particles, and the system further comprising a thermal decomposition system for removing the resin to provide a ceramic and metal product. 
First, Das teaches a similar stereolithographic apparatus for fabricating 3d objects comprising a computer system, micromirror array and resin bath (abstract and Figure 3). Das additionally teaches using a resin bath comprising ceramic particles (column 15, lines 60-64), and incorporating a thermal decomposition system such that the resin can be removed thereby leaving a ceramic product (column 16, lines 1-14). Second, Huang teaches a similar stereolithographic apparatus for fabricating 3d objects (abstract) comprising a computer system for controlling irradiation to a resin bath (Figure 1). Huang teaches the resin bath comprising dispersed ceramic and metal particles (0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emami’s apparatus by including dispersed ceramic particles and metal particles in the curable resin and including a thermal decomposition system that allows for removal of the resin to provide a ceramic and metal product. One would have been motivated to make these modifications as they would allow access to products that are made of ceramic and metal and would be more robust.

Conclusion
	Claims 1-10 are pending.
	Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 20, 2022Primary Examiner, Art Unit 1717